Case 4:21-cv-00694-ALM-KPJ Document 10-1 Filed 09/09/21 Page 1 of 2 PageID #: 510




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   MICHAEL MOATES, DC CHRONICLE,
   and DC CHRONICLE LIMITED,

          Plaintiffs,

   v.                                                Case No. 4:21-cv-00694

   FACEBOOK, INC. AND AT&T INC.,


          Defendants.


  STIPULATION REGARDING DEADLINES RELATED TO REMOVAL AND REMAND

         Plaintiffs Michael Moates, DC Chronicle and DC Chronicle Limited (“Plaintiffs”), and

  Defendant Facebook, Inc. (“Defendant”), together (“Parties”) by and through their undersigned

  counsel hereby stipulate as follows:

             a. Defendant Facebook, Inc. has removed this case from state court, and Plaintiffs

                 plan to file a motion to remand;

             b. The Parties agree that all responsive pleadings and other deadlines are tolled until

                 a specified time after this Court rules on Plaintiffs’ forthcoming motion to

                 remand, as detailed herein;

             c. Plaintiffs shall have until Thursday, October 7 to file a motion to remand;

             d. Defendant Facebook, Inc. shall have until Thursday, October 28 to file a response

                 to Plaintiffs’ motion to remand;

             e. Plaintiffs shall have until Thursday, November 11 to file any reply in support of

                 Plaintiffs’ motion to remand; and


                                                                                                Exhibit

                                                                                                  A
Case 4:21-cv-00694-ALM-KPJ Document 10-1 Filed 09/09/21 Page 2 of 2 PageID #: 511




               f. Promptly following the Court’s resolution of Plaintiffs’ motion to remand, the

                    Parties will meet and confer regarding a briefing schedule for further pleadings

                    and motions (including potential motions to dismiss and/or transfer, and a

                    potential motion to amend the complaint by Plaintiffs), but in the interim the

                    Parties agree that in no event shall Facebook, Inc. be required to answer or

                    respond to Plaintiffs’ Complaint (whether in this Court or state court) until at least

                    21 days following this Court’s order resolving Plaintiffs’ motion to remand.

           It is so stipulated.

  Dated: September 9, 2021                         Respectfully submitted,

                                                   By: /s/ Allison Jacobsen
                                                       Allison Jacobsen
                                                       Texas Bar No. 00783549
                                                       HUNTON ANDREWS KURTH LLP
                                                       1445 Ross Avenue, Suite 3700
                                                       Dallas, TX 75202
                                                       Telephone: 214.979.3000
                                                       Facsimile: 214.880.0011
                                                       ajacobsen@huntonak.com

                                                        Attorney for Defendant FACEBOOK, INC.

                                                        By: /s/ Michael Moates
                                                        Michael Moates, pro se
                                                        2700 Colorado Blvd., No. 1526
                                                        Denton, TX 76201
                                                        Pro se Plaintiff


  IT IS SO ORDERED this _____ day of _______, 2021.

                                                   BY THE COURT:


                                                   ____________________________________




  113154.0000007 EMF_US 86558798v1
